DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
	The status of any related application should be updated on page 1 of the specification, where appropriate.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seat protector towel including the combination of features of claims 16 and 17, must be shown or the feature(s) canceled from the claim(s).  Note that the application fails to show a structure with the combined features of (a), (b), (c) and (d) of claim 16, and/or the combined features of (a), (b), (c), (d), and (e) of claim 17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 recites various different “means for retaining”, as set forth in (a), (b), (c), and (d).  It has not been described in the specification how the seat protector towel is capable of having all of these various types of “means for retaining”.  Similarly, claim 17 recites various different “means for securing”, as set forth in (a), (b), (c), (d), and (e).  It has not been described in the specification how the seat protector towel is capable of having all of these various types of “means for securing”.  As such, the invention has not been set forth in a full, clear, and concise manner, thereby rendering the claims as vague.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claim 18 recites the limitation a “method for protecting a vehicle seat” in line 1, and further sets forth steps for the method.  The originally filed disclosure (note the parent application) fails to set forth a “method for protecting a vehicle seat”.  As such, claim 18 introduces new matter into the application.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 16 recites various different “means for retaining”, as set forth in (a), (b), (c), and (d).  It has not been described in the specification how the seat protector towel is capable of having all of these various types of “means for retaining”.  Similarly, claim 17 recites various different “means for securing”, as set forth in (a), (b), (c), (d), and (e).  It has not been described in the specification how the seat protector towel is capable of having all of these various types of “means for securing”.  As such, enablement of the invention has been hindered, thereby rendering the claims as indefinite.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation "said towel strapless" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “said towel strapless” in line 2.  This recitation is grammatically vague.
Claim 16 recites the limitation "said protecting device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is indefinite since it depends from an indefinite claim.
Claim 18 recites the limitation "said seat protector towel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for retaining” in claim 16, and “means for securing” in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(c) he has abandoned the invention.


(d) the invention was first patented or caused to be patented, or was the subject of an inventor’s certificate, by the applicant or his legal representatives or assigns in a foreign country prior to the date of the application for patent in this country on an application for patent or inventor’s certificate filed more than twelve months before the filing of the application in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
(f) he did not himself invent the subject matter sought to be patented.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not 


Claims 1-4, as best understood with the above cited indefiniteness, are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention. 
Note a seat protector towel (200) for a vehicle seat, the vehicle seat having a seat member, back member and a headrest, the seat protector towel comprising: a towel (215, 220, 225) having a first end (top end), a second end (bottom end), a first surface (top surface) and a second surface (bottom surface); and an aperture (205) defined by the towel, the aperture capable of achieving insertion therethrough of a vehicle headrest without damaging the towel, wherein in an unfolded configuration for the towel the aperture is disposable adjacent or closer to the first end of the towel and capable of providing for a quick attachment and quick detachment of the towel from the headrest and allowing the towel to hang down from the vehicle headrest to cover a majority front area of a back member of a vehicle seat associated with the vehicle headrest and at least a portion of a top area of a seat member of the vehicle seat.
Regarding claim 2, note the aperture is capable of providing the sole securement point for the towel to the vehicle seat and the towel strapless.  See Figures 2-4.
Regarding claim 3, note the towel is capable of securement to the headrest in a loose configuration and without any other attachment or securement points for the towel to the vehicle seat.  See Figures 2-4.
Regarding claim4, note the aperture is substantially elliptical in shape.  See Figures 2 and 3.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 16 and 17, as best understood with the above cited indefiniteness, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (6351869) in view of Sparks (6648410) and Rocha (5275463) and Moses (7066535).
The primary reference shows all claimed features of the instant invention with the exception of:
(a) means for retaining including a first tie strap attached at the first end of the body member; and a second tie strap attached at the first end of the body member; wherein the first tie strap and the second tie strap are connected together to form a loop to hang and retain at least a portion of the body member in a substantially downward position;
(b) a strap member having a first end and a second end, the first end of the strap member attached to the body member; and means for securing the second end of the strap member to the body member; wherein the second end of the strap member is secured to the body member to form a loop to hang and retain at least a portion of the body member in a substantially downward position;

With regards to claim 17, the primary reference shows all claimed features of the instant invention with the exception of the means for securing being:
(a) a snap assembly having a first female portion attached to the strap member and a second male portion attached to the body member; 
(b) a snap assembly having a first male portion attached to the strap member and a second female portion attached to the body member;
(c) a button/buttonhole assembly having button member attached to the strap member and a buttonhole defined by the body member;
(d) a button/buttonhole assembly having button member attached to the body member and a buttonhole defined by the strap member; or
(e) a hook and loop fastening assembly having a first hood and/or loop portion disposed on the strap member and a second hook and/or loop portion disposed on the body member.
In the primary reference, note a towel capable of protecting a vehicle seat having a seat member and back member, the towel (200) including a body member (215, 220, 225) having a first end (top end) and a second end (bottom end) and a first surface (top surface) and a second surface (bottom surface).  In the primary reference, note an aperture (205) defined by the towel, and capable of having inserted therethrough, a vehicle headrest without damaging the towel, wherein in an unfolded configuration for the towel the aperture is disposable adjacent or closer to the first end of the towel and provides for a quick attachment and quick detachment of the towel from the headrest and allows the towel to hang down from the vehicle headrest to cover a majority front area of a back member of a vehicle seat associated with the vehicle headrest and at least a portion of a top are of a seat member of the vehicle seat.

It would have been obvious to one having ordinary skill in the pertinent art at the time of the instant invention to modify the primary reference in view of the teachings of Sparks by adding the described means for retaining.  This modification provides an alternate/additional retaining means type for securing the cover/towel to a supporting object.
Rocha teaches providing a seat cover with a strap member (33) having a first end and a second end, the first end of the strap member attached to a body member; and means for securing (34) the second end of the strap member to the body member; wherein the second end of the strap member is secured to the body member to form a loop to hang and retain at least a portion of the body member in a substantially downward position.  In Rocha, note the means for securing is:
(a) a snap assembly having a first female portion attached to the strap member and a second male portion attached to the body member; 
(b) a snap assembly having a first male portion attached to the strap member and a second female portion attached to the body member;
(c) a button/buttonhole assembly having button member attached to the strap member and a buttonhole defined by the body member;
(d) a button/buttonhole assembly having button member attached to the body member and a buttonhole defined by the strap member; or
(e) a hook and loop fastening assembly having a first hood and/or loop portion disposed on the strap member and a second hook and/or loop portion disposed on the body member.  
Note lines 30-34 in column 3 of Rocha.

Moses teaches configuring a seat cover with a hood member (16) attached to a first end of a body member, the hood defining a pocket for receiving a portion of a seat to permit at least a portion of the body member to be hung and retained in a substantially downward position.
It would have been obvious to one having ordinary skill in the pertinent art at the time of the instant invention to modify the primary reference in view of the teachings of Moses by adding the described hood member.  This modification provides an alternate/additional retaining means type for securing the cover/towel to a supporting object.

Claim 18, as best understood with the above cited indefiniteness, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (7000984).
Ward shows all claimed features of the instant invention with the exception of the specifically recited method for protecting steps.
In Ward, note a seat protector towel (10) having a towel (16) with a body member and means for retaining (14) the body member over at least a portion of a front area of a back member of a vehicle seat (12) and at least a portion of a top area of a seat member of the vehicle seat, wherein the means for retaining provides for quick securement and quick removal of the towel from the vehicle seat.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art at the time of the instant invention to modify Ward by using his device to protect a vehicle seat, by the specifically recited method for protecting steps.  This modification provides a non-.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Estes et al (4694511) and Jones (D499297) shows a seat cover with an aperture for receiving a headrest.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/November 10, 2021                        Primary Examiner, Art Unit 3636